 



Exhibit 10.2
Encysive Pharmaceuticals Inc.
ID: 13-3532643
4848 Loop Central Drive, Suite 700
Houston, Texas 77081
Notice of Grant of Stock Options
and Option Agreement
 

         
Individual
  Option Number:   00xxxx
Address
  Plan:   2007 Incentive Plan
City State Zip
  ID:   xxxxx

 
Effective                     ,       (the “Grant Date”), you have been granted
a Nonstatutory Stock Option (“Options”) to buy                  shares of
Encysive Pharmaceuticals Inc. (the “Company”) Common Stock at an Option Price of
$           per share, which is the Fair Market Value per share of Common Stock
on the Grant Date, pursuant to the Encysive Pharmaceuticals Inc. 2007 Incentive
Plan (the “Plan”).
The total Option Price of the shares granted is $                    .
Shares in each period will become fully vested on the date shown.

             
Shares
  Vest Type   Full Vest   Expiration

[This grant of Options will expire 10 years from the Grant Date and, based on
the Grant Date, will vest 50% on the vesting day (“Vesting Day”) in each
applicable vesting year (“Vesting Year”):

         
Grant Date
  Vesting Day   Vesting Year
March 1 — August 31
  May 31   Grant Year +2 yrs and +3 yrs
September 1 — December meeting of compensation committee
  November 30   Grant Year +2 yrs and +3 yrs
After December meeting of compensation committee — last day of February]
  November 30   Grant Year +1 yr and +2 yrs

 
By your signature and the Company’s signature below, you and the Company agree
that these Options are granted under and governed by this Notice of Grant of
Stock Options and Option Agreement and the terms and conditions of the Plan, all
of which are attached and made a part of this document. Also attached hereto is
an Information Memorandum about the Company’s Prospectus covering the Plan. Any
capitalized term not otherwise defined herein shall have the meaning given such
term in the Plan.
[This grant of Options is subject to the terms and conditions of that certain
Termination Agreement executed between the Grantee and Encysive Pharmaceuticals
Inc. on                     ,        , (the “Termination Agreement”) and is
granted pursuant to Section           of the Termination Agreement. To the
extent that there is a conflict between a term in this Notice of Grant of Stock
Options and Option Agreement and the Termination Agreement, the Termination
Agreement shall control. However, if there is a conflict between the Termination
Agreement and the Plan, the Plan document shall control. The terms of the
Termination Agreement are hereby incorporated by reference.] [This paragraph
inserted only if the Company and the Grantee are a party to a Termination
Agreement, which must be dated on or prior to the Grant Date]
These Options are considered to be Nonstatutory Stock Options under Section 422
of the Internal Revenue Code of 1986. This letter shall constitute a grant of
Nonstatutory Stock Options and an Incentive Agreement under the Plan.
This Notice of Grant of Stock Options and Option Agreement are also subject to
the further condition that you return to us within thirty (30) days from the
date of this letter a signed copy of this letter to indicate your receipt of the
above referenced documents. Please retain this original letter as your
documentation of this grant of Nonstatutory Stock Options and Incentive
Agreement under the Plan.
[By execution of this document, you agree that this award fulfills all of the
requirements of Section       of the Termination Agreement.] [This paragraph
inserted only if the Company and the Grantee are a party to a Termination
Agreement, which must be dated on or prior to the Grant Date]
 

     
 
   
 
   
 
Encysive Pharmaceuticals Inc.
 
 
Date
 
   
 
   
 
xxxxx
 
 
Date

